DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end" in lines 7 and 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the other end” will be interpreted as “another end” in each instance, respectively.  Further, claims 2-10 are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (WO 2016/175590, citations in English from Kim et al. US 2018/0040863) in view of Kobayashi et al. (JP 2010/140788, see Machine Translation).
Regarding claims 1 and 8, Kim et al. discloses in Figs 1-9, a battery pack ([0047]), comprising: at least one battery module ([0036]) including a plurality of battery cells ([0049], refs 110) and a module case (Fig 2) having an accommodating space (Fig 2) to accommodate the plurality of battery cells ([0049], refs 110) therein; and a pack housing (refs 100, 200, 300, 400, 500) including; an upper case (ref 100) that has an internal 
Cheng et al. does not explicitly disclose the upper case having an external structure having a curved surface entirely from one end to the other end, the lower case has a curved surface entirely from one end to the other end, wherein the upper case and the lower case are combined with each other and sealed to maintain an inside of the pack housing in a negative pressure state compared with an external atmospheric pressure, wherein a vent hole configured to be connected to a suction hose of a vacuum pump or sealed by a cap to prevent inflow of external air is provided at the pack housing
Kobayashi et al. discloses in Figs 1-3, a vacuum sealing apparatus (Abstract, [0027]) for lithium batteries (Abstract) including a container (ref 100) that has a curved shape (Fig 1, [0032]) so that it withstands pressure, and has ports (refs 71, 72) for connecting to a vacuum pump (ref 46) to keep the container in a negative pressure environment ([0030]-[0035]).  This configuration allows the container to withstand negative pressure and allows sealing of the battery in a negative pressure environment (Abstract, [0030]-[0035]).
Kobayashi et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries and vacuum sealed container.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the curved shape and vacuum pump attachment disclosed by Kobayashi et al. into the structure of Kim et al. to allow the closed battery container to maintain 

Regarding claim 9, modified Kim et al. discloses in Figs 1-3, a device ([0002]) comprising the battery pack as set forth above.

Regarding claim 10, modified Kim et al. discloses in Figs 1-3, an energy storage system ([0002]) comprising the device as set forth above.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and overcoming the 35 USC 112 rejection with respect to claim 1 as set forth above).

The following is a statement of reasons for the indication of allowable subject matter:  Instant dependent claim 2 discloses the upper case comprises a first edge portion provided along a bottom end surface of the cover portion and protruding and extending in an outward direction, the lower case comprises a second edge portion provided along a top end surface of the mounting portion and protruding and extending in the outward direction, and the first edge portion and the second edge portion are combined to each other to maintain the inside of the pack housing in the negative pressure state.


More explicitly, the combination of Kim et al. and Kobayashi et al., in particular with respect to the Kobayashi et al. reference, discloses a structure including flanges (refs 6 & 7, and 8 & 9, respectively) sealing upper and lower portions of a vacuum sealing container structure (Figs 1-3).  However, this structure, even if combinable with the structure of Kim et al. does not disclose nor render obvious the limitations of the structure defined in instant dependent claim 2.  At most, this structure is external to a battery, and not part of the actual battery container structure, per se.  Thus while it may be considered a similar structure as dependent claim 2 for the purposes of efficient vacuum sealing of a container, it does not disclose nor render obvious the instant claim limitations.  Further, claims 3-7 are objected to since they depend from claim 2.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725